Citation Nr: 0809833	
Decision Date: 03/25/08    Archive Date: 04/09/08

DOCKET NO.  05-27 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1. Entitlement to service connection for a left hip 
condition.

2. Entitlement to service connection for a back condition.

3. Entitlement to a total disability rating for individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1973 to 
August 1975. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine that denied the veteran's claim of entitlement 
to TDIU, and an August 2007 decision of the RO in Baltimore, 
Maryland that denied the veteran's claims of entitlement to 
service connection for a left hip and a back condition.  The 
veteran perfected a timely appeal of the November 2004 
determination to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a statement received by the Board in November 2007, the 
veteran expressed disagreement with the RO's denial of his 
claims of service condition for a left hip condition and a 
back condition, in an August 2007 rating decision.  Because 
the filing of a notice of disagreement initiates appellate 
review, the claim must be remanded for the preparation of a 
Statement of the Case.  Manlincon v. West, 12 Vet. App. 238 
(1999); Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).  
Therefore this issue must be remanded in order for the RO to 
issue a Statement of the Case.

As the resolution of the veteran's claims for service 
connection are determinative of whether the minimum schedular 
requirements for TDIU have been met, the Board finds that the 
resolution of the veteran's claims for service connection 
impact the veteran's TDIU claim.  See 38 C.F.R. § 4.16(a).  
Under these circumstances, the Board finds that the above 
issues are inextricably intertwined with the TDIU issue.  
Thus, a decision at this time by the Board with respect to 
the veteran's TDIU claim would be premature.  See Henderson 
v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991).

Additionally, subsequent to the RO's October 2007 
certification of appeal to the Board, the Board received 
additional evidence pertinent to the veteran's TDIU claim in 
the form of VA medical records dated from March 2007 to 
October 2007.  The evidence was not accompanied by the 
veteran's waiver of initial RO review.  Therefore, this 
matter must be remanded for RO readjudication of the 
veteran's claim for TDIIU.  See generally, 38 C.F.R. 
§ 20.1304; Disabled American Veterans v. Principi, 327 F.3d 
1339 (Fed. Cir. 2003).


Accordingly, the case is REMANDED for the following action:

1.	With respect to the issues of 
entitlement to service condition for a 
left hip condition and entitlement to 
service connection for a back 
condition, the RO should furnish the 
veteran and his representative a 
Statement of the Case in accordance 
with 38 U.S.C.A. § 7105 (West 2002).  
The veteran and his representative 
should clearly be advised of the need 
to file a Substantive Appeal following 
the issuance of the Statement of the 
Case if the veteran wishes to complete 
an appeal from that decision.

2.	After undertaking any additional 
development deemed appropriate, the RO 
should review the entire evidentiary 
record and readjudicate the TDIU.  If 
any remaining benefit sought is not 
granted to the veteran's satisfaction, 
the RO should issue an appropriate 
supplemental statement of the case.  
The requisite period of time for a 
response should be afforded.  
Thereafter, the case should be returned 
to the Board for further appellate 
review, if otherwise in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
JONATHAN B. KRAMER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



